Exhibit 10.2

EXHIBIT B

Form of Restricted Stock Award Agreement for Employment Agreement Exhibit

This agreement provides for vesting in three installments over three years;
vesting and related provisions will vary based on the terms of the award.

GNC HOLDINGS, INC.

RESTRICTED STOCK AGREEMENT

This AGREEMENT (the “Agreement”), dated as of             ,             (the
“Grant Date”), between GNC Holdings, Inc., a Delaware corporation (the
“Company”), and Ken Martindale (the “Executive”).

1. Grant of Restricted Stock. The Company hereby awards to the Executive
            shares of validly issued Common Stock (the “Shares”) as of the Grant
Date. The Shares have not been granted under the GNC Holdings, Inc. 2015 Stock
and Incentive Plan (the “Plan”); however, this Agreement references certain
provisions in the Plan, and unless otherwise defined in this Agreement,
capitalized terms shall have the meanings ascribed to them in the Plan. Pursuant
to Section 2 hereof, the Shares are subject to certain restrictions, which
restrictions shall lapse at the times provided under Section 3(d) hereof. While
such restrictions are in effect, the Shares subject to such restrictions shall
be referred to herein as “Restricted Stock.” The Shares will be proportionally
adjusted to reflect any change in the capital structure or business of the
Company occurring after the Grant Date in the same manner as adjustments are
made as set forth in Section 4.2 of the Plan.

2. Restrictions on Transfer. The Executive shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Restricted Stock, except as set
forth in this Agreement. Any attempted sale, transfer, pledge, hypothecation,
assignment or other disposition of the Restricted Stock in violation of this
Agreement shall be void and of no effect and the Company shall have the right to
disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent.

3. Restricted Stock.

(a) Retention of Certificates. Promptly after the Grant Date, the Company shall
issue stock certificates representing the Restricted Stock unless it elects to
recognize such ownership through uncertificated book entry or another similar
method pursuant to Section 7 hereof. The stock certificates shall be registered
in the Executive’s name and shall bear any legend required under Section 4
hereof. Such stock certificates shall be held in custody by the Company (or its
designated agent) until the restrictions thereon shall have lapsed. Upon the
Company’s request, the Executive shall deliver to the Company a duly signed
stock power, endorsed in blank, relating to the Restricted Stock.

(b) Rights with Regard to Restricted Stock. The Executive will have the right to
vote the Restricted Stock, to receive and retain any dividends payable to
holders of record of Common Stock on and after the Grant Date (although such
dividends shall be treated, to the extent required by applicable law, as
additional compensation for tax purposes if paid on Restricted Stock), and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to the Restricted Stock set forth in the Plan, with the exceptions
that: (i) the Executive will not be entitled to delivery of the

 

B-1



--------------------------------------------------------------------------------

stock certificate or certificates representing the Restricted Stock until the
restriction period with respect to such Shares (the “Restriction Period”) shall
have expired; (ii) the Company (or its designated agent) will retain custody of
the stock certificate or certificates representing the Restricted Stock and the
other RS Property (as defined below) during the Restriction Period; (iii) no RS
Property shall bear interest or be segregated in separate accounts during the
Restriction Period; (iv) any RS Property will be subject to the restrictions
provided in Sections 3(c), 3(d) and 3(e) hereof; and (v) the Executive may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Stock during the Restriction Period.

(c) Treatment of Dividends and Other RS Property. In the event the Executive
receives a dividend on the Restricted Stock or the Shares of Restricted Stock
are split or the Executive receives any other shares, securities, moneys or
property representing a dividend on the Restricted Stock or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to the Executive in respect of the
Restricted Stock (collectively “RS Property”), the Executive will also
immediately deposit with and deliver to the Company any of such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly executed in blank, and such RS Property shall
be subject to the same restrictions, including those of Sections 3(d) and 3(e)
hereof, as the Restricted Stock with regard to which they are issued and shall
herein be encompassed within the term “Restricted Stock.” Unless otherwise
determined by the Committee, any RS Property issued in the form of cash will not
be reinvested in Shares and will be held uninvested and without interest until
delivered to the Executive within 30 days after the end of the Restriction
Period as determined by the Committee, if the related Restricted Stock becomes
vested.

(d) Vesting.

(i) The Restricted Stock granted pursuant to Section 1 hereof shall vest and
cease to be Restricted Stock, and the Restriction Period shall end in accordance
with the following schedule, provided that the Executive has not incurred a
termination of employment with the Company (and its Affiliates) prior to the
applicable vesting date:

 

Vesting Date

   Percent Vested

First Anniversary of Grant Date

   33 1⁄3%

Second Anniversary of Grant Date

   33 1⁄3%

Third Anniversary of Grant Date

   33 1⁄3%

; provided that all fractional shares, if any, will be rounded up and vest as
whole shares upon the earlier vesting date(s). Notwithstanding the foregoing
vesting schedule, if the Executive makes a timely election pursuant to
Section 83(b) of the Code, the Executive will have a taxable event (“Taxable
Event”) and the smallest number of whole Shares of Restricted Stock that is
sufficient to satisfy the

 

B-2



--------------------------------------------------------------------------------

Section 83(b) Tax Liability (as defined below), by reference to the fair market
value of the Shares on the date of the Taxable Event, shall immediately vest and
be issued, in certificate or book entry form, to the Executive. The number of
Shares of Restricted Stock that vest on each of the first three anniversaries of
the Grant Date shall be reduced proportionately by the number of Shares of
Restricted Stock that vest in accordance with the immediately preceding
sentence. The “Section 83(b) Tax Liability” means the amount of income and
payroll tax withholding due in respect of any Shares of Restricted Stock, the
grant date value of which the Executive elects to recognize as ordinary income
pursuant to the Section 83(b) election.

(ii) Except as provided in this Agreement, there shall be no proportionate or
partial vesting in the periods between the vesting dates and vesting shall occur
only on each vesting date; provided that no termination of employment has
occurred prior to such date.

(iii) When any Shares become vested, the Company shall promptly issue and
deliver, unless the Company is using book entry, to the Executive a new stock
certificate registered in the name of the Executive for such Shares without the
legend set forth in Section 4 hereof and deliver to the Executive any related
other RS Property, subject to applicable withholding.

(e) Forfeiture. Except as provided in this Section 3(e), the Executive shall
forfeit to the Company, without compensation, any and all unvested Shares of
Restricted Stock upon the Executive’s termination of employment for any reason.
Additionally, in the event the Executive engages in Detrimental Activity prior
to, or during the one year period after, any vesting of Restricted Stock, the
Committee may direct that all unvested Restricted Stock shall be immediately
forfeited to the Company and the Executive shall pay to the Company an amount
equal to the Fair Market Value at the time of vesting of any Restricted Stock
which had vested in the period referred to above.

(i) Death or Disability. If the Executive’s employment with the Company is
terminated by reason of the Executive’s death or Disability, as such term is
defined in the Executive’s Employment Agreement with the Company of even date
herewith (the “Employment Agreement”), during any time while the Shares of
Restricted Stock remain subject to restrictions on transfer, any unvested Shares
of Restricted Stock shall vest immediately and the restrictions on transfer set
forth in Section 2 of this Agreement shall lapse upon the Executive’s death or
termination of employment by reason of Disability.

(ii) Involuntary Termination without Cause or Termination for Good Reason. If
the Executive’s employment with the Company is terminated by the Company without
“Cause” or by the Executive for “Good Reason”, as such terms are defined in the
Executive’s Employment Agreement, or if the Company elects not to renew the
Employment Agreement, in each case, during any time while the Shares of
Restricted Stock remain subject to restriction on transfer, [For Make-Whole
Awards: any unvested Shares of Restricted Stock shall vest immediately and the
restrictions on transfer set forth in Section 2 of this Agreement shall lapse
upon the Executive’s termination of employment] [For other time-vesting Awards:
the number of Shares of Restricted Stock scheduled to vest within 24 months
following the Executive’s termination of employment shall vest immediately and
the restrictions on transfer set forth in Section 2 of this Agreement with
respect to such number of Shares shall lapse upon the Executive’s termination of
employment, and the remaining Shares of Restricted Stock shall be forfeited,
without compensation, immediately upon the Executive’s termination of
employment].

 

B-3



--------------------------------------------------------------------------------

(f) In the event of a Change in Control, the Shares may be assumed, replaced or
substituted by a successor corporation, which assumption or replacement shall be
binding on the Executive. The provisions of Article XIII of the Plan shall apply
to the Shares in the event of a Change in Control, as if granted thereunder.

(g) Withholding. The Executive shall pay, or make arrangements to pay, in a
manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time. In the absence of such arrangements, any
withholding obligation may, if permitted by and as determined at the sole
discretion of the Committee, be satisfied by delivery to the Company of shares
of Common Stock issuable under this Agreement equal to the withholding
obligation.

(h) Section 83(b). If the Executive properly elects (as permitted by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such Restricted Stock, the Executive shall pay
to the Company or make arrangements satisfactory to the Company to pay to the
Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. The Executive acknowledges that
it is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election.

(i) Delivery Delay. The delivery of any certificate representing the Restricted
Stock or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable foreign, federal, state or
provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the reasonable opinion of outside counsel for the Company, the issuance
of such Shares shall constitute a violation by the Executive or the Company of
any provisions of any applicable foreign, federal, state or provincial law or of
any applicable regulations of any governmental authority or any national
securities exchange on which the Shares are traded.

4. Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:

(a) “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of a Restricted Stock
Agreement entered into between the registered owner and the Company dated
[            ]. Copies of the Restricted Stock Agreement are on file at the
principal office of the Company.”

(b) Any legend required to be placed thereon by applicable blue sky laws of any
state.

Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver a certificate representing the Restricted Stock prior to the vesting
date(s) set forth above.

 

B-4



--------------------------------------------------------------------------------

5. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. This Agreement does not guarantee that the Company or its
subsidiaries or affiliates will employ or retain, or continue to, employ or
retain the Executive for any period of time, nor does it modify in any respect
the Company’s (or any Affiliate’s) right to terminate or modify the Executive’s
employment or compensation.

6. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Executive for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Executive, may in the name and stead of the Executive,
make and execute all conveyances, assignments and transfers of the Restricted
Stock, Shares and property provided for herein, and the Executive hereby
ratifies and confirms all that the Company, as said attorney-in-fact, shall do
by virtue hereof. Nevertheless, the Executive shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for the purpose.

7. Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal, state or provincial law, the
Company may issue the Shares in the form of uncertificated shares. Such
uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the Executive.
If thereafter certificates are issued with respect to the uncertificated shares
of Restricted Stock, such issuance and delivery of certificates shall be in
accordance with the applicable terms of this Agreement.

8. Rights as a Stockholder. The Executive shall have all rights of a stockholder
with respect to any Shares covered by the Restricted Stock, except with respect
to the right to transfer any Shares covered by the Restricted Stock during the
Restriction Period or except as otherwise specifically provided for in this
Agreement.

9. Amendment. The award of Restricted Stock pursuant to this Agreement is not
intended to be considered “deferred compensation” for purposes of Section 409A
of the Code. With respect to any dividends and other RS Property, however, this
Agreement is intended to comply with the applicable requirements of Section 409A
of the Code relating to “short-term deferrals” thereunder, and shall be limited,
construed and interpreted in a manner so as to comply therewith. The parties
mutually desire to avoid adverse tax consequences associated with the
application of Section 409A of the Code to this Agreement, and agree to
cooperate fully and take appropriate reasonable actions to avoid any such
consequences under Section 409A of the Code, including delaying payments and
reforming the form of the Agreement (maintaining, to the maximum extent
reasonably possible, the original intent and economic benefit to the Executive
and the Company of the applicable provisions) if such action would reduce or
eliminate taxes and/or interest payable as a result of Section 409A.

10. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by regular
United States mail, first class and prepaid, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):

 

B-5



--------------------------------------------------------------------------------

If to the Company, to:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Chief Legal Officer

If to the Executive, to the address on file with the Company.

11. Acceptance. The Executive must accept this award of Restricted Stock by
executing this Agreement within a period of 60 days from the date the Executive
receives this Agreement (or such other period as the Committee shall provide).
In the event that the Restricted Stock is not accepted within such time period,
this Agreement shall be null and void ab initio and this award of Restricted
Stock shall not be valid.

12. Miscellaneous.

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

(b) This Agreement shall be governed and construed in accordance with the laws
of Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

(c) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

(d) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

(e) Executive understands and agrees that, notwithstanding any provisions in
this Agreement, the Company may recover, or require reimbursement of, this grant
of Shares and any proceeds from the sale of such Shares, shall be subject to any
clawback policy adopted or implemented by the Company that is mandated by the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise
required by an applicable law, from time to time.

13. U.S. Tax Consequences. Executive acknowledges that there will be tax
consequences upon vesting of the Shares (or the earlier making of a
Section 83(b) election) and upon disposition of the Shares, if any, and
Executive should consult a tax adviser regarding Executive’s tax obligations
prior to such vesting, election or disposition. Upon vesting of the Shares (or
earlier Section 83(b) election), Executive will include in income the fair
market value of the Shares. The included amount will be treated as ordinary
income by Executive and will be subject to withholding by the Company when
required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Executive should consult his or her personal tax
adviser for more information on the actual and potential tax consequences of the
Shares.

 

B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

GNC HOLDINGS, INC. By:                                     
                                                             Name: Kevin G. Nowe
Title: Senior Vice President, Chief Legal Officer

 

EXECUTIVE By:                                     
                                                       Name:

[Signature Page to Inducement Restricted Stock Agreement]